     Case 2:19-cv-05744-PSG-AFM Document 1 Filed 07/02/19 Page 1 of 14 Page ID #:1




1      Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
2      Kelsey L Kuberka (SBN 321619)
3      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
       21550 Oxnard St., Suite 780
4      Woodland Hills, CA 91367
5      Phone: 323-306-4234
       Fax: 866-633-0228
6      tfriedman@ toddflaw.com
7      abacon@ toddflaw.com
       kkuberka@toddflaw.com
8      Attorneys for Plaintiff
9
                            UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
       SHEENA RAFFIN, individually and         )   Case No.
12     on behalf of all others similarly       )
13     situated,                               )   CLASS ACTION
                                               )
14           Plaintiff,                        )   CLASS ACTION COMPLAINT
15                                             )   FOR VIOLATIONS OF:
                    vs.                        )
16                                             )     (1) CALIFORNIA PENAL CODE
                                                         § 632 [CLASS CLAIM]; AND
17     JPMORGAN CHASE & CO.,                   )     (2) CALIFORNIA PENAL CODE
       JPMORGAN CHASE BANK, and                )         § 632.7 [CLASS CLAIM]
18     DOES 1-10,                              )
19                                             )   DEMAND FOR JURY TRIAL
             Defendants.                       )
20
21           1.     SHEENA RAFFIN (“Plaintiff”) brings this Class Action Complaint
22     for damages, injunctive relief, and any other available legal or equitable remedies,
23     resulting from the illegal actions of JPMORGAN CHASE & CO. and
24     JPMORGAN CHASE BANK (collectively “Defendants”), their related entities,
25     subsidiaries and agents in knowingly, and/or willfully employing and/or causing to
26     be employed certain recording equipment in order to record telephone
27     conversations with Plaintiff without the knowledge or consent of Plaintiff, in
28                                             1
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-05744-PSG-AFM Document 1 Filed 07/02/19 Page 2 of 14 Page ID #:2



       violation of California Penal Code §§ 630 et seq., thereby invading Plaintiff’s
1
       privacy. Plaintiff alleges as follows upon personal knowledge as to herself and her
2
       own acts and experiences, and, as to all other matters, upon information and belief,
3
       including investigation conducted by his attorneys.
4
             2.     California Penal Code § 632 prohibits one party to a telephone call
5
       from intentionally recording the conversation without the knowledge or consent of
6
       the other. Penal Code § 632 is violated the moment the recording is made without
7
       the consent of all parties thereto, regardless of whether it is subsequently disclosed.
8
       The only intent required by Penal Code § 632 is that the act of recording itself be
9
       done intentionally. There is no requisite intent on behalf of the party doing the
10
       surreptitious recording to break California or any other law, or to invade the
11
       privacy right of any other person. Plaintiff alleges that despite California’s two-
12
       party consent rule, Defendants continue to violate Penal Code § 632 by
13
       impermissibly recording its telephone conversations with California residents.
14
             3.     California Penal Code § 632.7 prohibits one party to a telephone call
15
       from intentionally recording the conversation without the knowledge or consent of
16
       the other while the person being recorded is on a cellular telephone. Penal Code §
17
       632.7 is violated the moment the recording is made without the consent of all
18
       parties thereto, regardless of whether it is subsequently disclosed. The only intent
19
       required by Penal Code § 632 is that the act of recording itself be done
20
       intentionally. There is no requirement under California Penal Code § 632.7 that the
21
       communication be confidential.       Plaintiff alleges that Defendants continue to
22
       violate Penal Code § 632.7 by impermissibly recording its telephone conversations
23
       with California residents while said residents are on cellular telephones.
24
                                 JURISDICTION AND VENUE
25
             4.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2)(A) because
26
       Plaintiff, a resident of the State of California, seeks relief on behalf of a California
27
       class, which will result in at least one class member belonging to a different state
28                                               2
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-05744-PSG-AFM Document 1 Filed 07/02/19 Page 3 of 14 Page ID #:3



       than that of Defendants JPMORGAN CHASE & CO. and JPMORGAN CHASE
1
       BANK, related entities incorporated in the State of New York with its principal
2
       place of business in New York, New York. Plaintiff also seeks the statutory
3
       damages of $5,000 per violation pursuant to Penal Code § 637.2(a), which, when
4
       aggregated among a proposed class number in the tens of thousands, exceeds the
5
       $5,000,000 threshold for federal court jurisdiction.        Therefore, both diversity
6
       jurisdiction and the damages threshold under the Class Action Fairness Act of
7
       2005 (“CAFA”) are present, and this Court has jurisdiction.
8
             5.     Venue is proper in the United States District Court for the Central
9
       District of California pursuant to 18 U.S.C. § 1391(b)(2) because the Plaintiff
10
       resides in this judicial district of California, a substantial part of the events giving
11
       rise to Plaintiff’s causes of action against Defendants occurred within the Central
12
       District of California and Defendants conduct business in the City of Los Angeles,
13
       County of Los Angeles, California.
14
                                             PARTIES
15
             6.     Plaintiff is, and at all times mentioned herein was, a citizen and
16
       resident of the State of California. Plaintiff is, and at all times mentioned herein
17
       was a “person” as defined by 47 U.S.C. § 153 (39).
18
             7.     Plaintiff is informed and believes, and thereon alleges, that Defendant
19
       JPMORGAN CHASE & CO. is, and at all times mentioned herein was, a
20
       corporation whose corporate headquarters is in New York, New York. Defendant,
21
       is and at all times mentioned herein was, a corporation and is a “person,” as
22
       defined by 47 U.S.C. § 153 (39). Plaintiff alleges that at all times relevant herein
23
       Defendant conducted business in the State of California and in the County of Los
24
       Angeles, and within this judicial district.
25
             8.     Plaintiff is informed and believes, and thereon alleges, that Defendant
26
       JPMORGAN CHASE BANK, N.A. is, and at all times mentioned herein was, a
27
       related entity of Defendant JPMORGAN CHASE & CO. whose headquarters is in
28                                         3
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-05744-PSG-AFM Document 1 Filed 07/02/19 Page 4 of 14 Page ID #:4



       New York, New York. Defendant, is and at all times mentioned herein was, a
1
       business entity, form unknown, and is a “person,” as defined by 47 U.S.C. § 153
2
       (39).    Plaintiff alleges that at all times relevant herein Defendant conducted
3
       business in the State of California and in the County of Los Angeles, and within
4
       this judicial district.
5
                                   FACTUAL ALLEGATIONS
6
               9.    At all times relevant, Plaintiff was a citizen of the State of California.
7
       Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47
8
       U.S.C. § 153 (39).
9
               10.   Defendants are, and at all times mentioned herein was, related
10
       business entities and “persons,” as defined by 47 U.S.C. § 153 (39).
11
               11.   At all times relevant Defendants conducted business in the State of
12
       California and in the County of Los Angeles, within this judicial district.
13
       Defendants’ employees and agents are directed, trained and instructed to, and do,
14
       record, the telephone conversations with the public, including California residents.
15
               12.   Defendants contacted Plaintiff on July 4, 2018.
16
               13.   During the aforementioned communication, the parties discussed
17
       personal and sensitive information including Plaintiff’s alleged debt, the status of
18
       her pending litigation, and the nature of conversations she had with her attorney.
19
               14.   At no time did Plaintiff ever provide actual or constructive consent to
20
       Defendants to record the telephone call.
21
               15.   The contents of the call/s between Defendants and Plaintiff that were
22
       recorded by Defendants were confidential in nature due to the fact that private
23
       financial information and the status of a legal matter between the Parties was
24
       discussed.
25
               16.   At no point did Plaintiff have a reasonable expectation that any of the
26
       calls with Defendants, that were initiated by Defendants, were being recorded
27
       especially because such private and sensitive subjects, including but not limited to
28                                             4
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-05744-PSG-AFM Document 1 Filed 07/02/19 Page 5 of 14 Page ID #:5



       Plaintiff's alleged debt, were discussed.
1
             17.    It is Defendants’ pattern and practice to record incoming calls made to
2
       by California residents.      The calls are about individuals’ finances and debt.
3
       Defendants do not inform, or warn, the California residents, including Plaintiff,
4
       that the telephone calls may be or will be recorded. Plaintiff was unaware that the
5
       phone calls between herself and Defendants in California were recorded. There
6
       was no pre-call recorded message.           The Defendants’ representatives never
7
       informed Plaintiff that the calls were being recorded.
8
             18.    Plaintiff did not learn that Defendants recorded the phone call
9
       between Plaintiff and Defendants until after the event occurred.
10          ACCRUAL OF RIGHTS TO PRIVACY CLAMS, CONTINUING VIOLATION,
11          EQUITABLE TOLLING, AND FRAUDULENT CONCEALMENT
12           19.    Plaintiff did not discover, and could not discover through the exercise

13     of reasonable diligence, the fact that Defendants were recording the phone calls

14     between Plaintiff and members of the California Class and Defendants without

15     their knowledge or consent.

16           20.    Defendants concealed from Plaintiff and members of the California

17     Class that it was recording the telephone calls between itself on the one hand and

18     Plaintiff or other members of the California Class on the other hand.

19           21.    Defendants concealed the fact that it was recording the afore-

20     mentioned phone calls to create the false impression in the minds of Plaintiff and

21     members of the California Class that they were not being recorded. At the outset

22     of the phone calls there was no warning that the phone calls were, or even may, be

23     recorded. Such warnings are ubiquitous today.

24           22.    Plaintiff was justified in not bringing the claim earlier based on

25     Defendants’ failure to inform Plaintiff and other members of The Class that the

26     phone calls were being recorded.

27     ///

28                                                 5
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-05744-PSG-AFM Document 1 Filed 07/02/19 Page 6 of 14 Page ID #:6



                                CLASS ACTION ALLEGATIONS
1
              23.    Plaintiff brings this action on behalf of herself and on behalf of and all
2
       others similarly situated (“the Class”).
3
              24.    Plaintiff represents, and is a member of, the Class, consisting of: All
4
       persons in California whose inbound and outbound telephone conversations were
5
       recorded without their consent by Defendants or its agent/s within the one year
6
       prior to the filing of this action.
7
              25.    Defendants and their employees or agents are excluded from the
8
       Class. Plaintiff does not know the number of members in the Class, but believes
9
       the Class members number in the thousands, if not more. Thus, this matter should
10
       be certified as a Class action to assist in the expeditious litigation of this matter.
11
              26.    Plaintiff and members of the Class were harmed by the acts of
12
       Defendants in at least the following ways: Defendants, either directly or through its
13
       agents, illegally recording inbound and outbound cellular telephone conversations
14
       without their consent within the one year prior to the filing of the original
15
       Complaint in this action. Plaintiff and the Class members were damaged thereby.
16
              27.    This suit seeks only damages and injunctive relief for recovery of
17
       economic injury on behalf of the Class, and it expressly is not intended to request
18
       any recovery for personal injury and claims related thereto. Plaintiff reserves the
19
       right to expand the Class definition to seek recovery on behalf of additional
20
       persons as warranted as facts are learned in further investigation and discovery.
21
              28.    The joinder of the Class members is impractical and the disposition of
22
       their claims in the Class action will provide substantial benefits both to the parties
23
       and to the court. The Class can be identified through Defendants’ records or
24
       Defendants’ agents’ records.
25
              29.    There is a well-defined community of interest in the questions of law
26
       and fact involved affecting the parties to be represented. The questions of law and
27
       fact to the Class predominate over questions which may affect individual Class
28                                           6
                                    CLASS ACTION COMPLAINT
     Case 2:19-cv-05744-PSG-AFM Document 1 Filed 07/02/19 Page 7 of 14 Page ID #:7



       members, including the following:
1
                      1. Whether Defendants have a policy of recording incoming and/or
2
                         outgoing calls;
3
                      2. Whether Defendants have a policy of recording incoming and/or
4
                         outgoing calls initiated to a cellular telephone;
5
                      3. Whether Defendants discloses to callers and/or obtains their consent
6
                         that their incoming and/or outgoing telephone conversations were
7
                         being recorded;
8
                      4. Whether Defendants’ policy of recording incoming and/or outgoing
9
                         calls to cellular telephones constituted a violation of California
10
                         Penal Code §§632(a), 632.7; and 637;
11
                      5. Whether Plaintiff, and the Class were damaged thereby, and the
12
                         extent of damages for such violations; and
13
                      6. Whether Defendants should be enjoined from engaging in such
14
                         conduct in the future.
15
                30.   As a person whose telephone communications from Defendants were
16
       recorded without notice or consent, Plaintiff is asserting claims that are typical of
17
       the Class because every other member of the Class, like Plaintiff, was exposed to
18
       virtually identical conduct and are entitled to the greater of statutory damages of
19
       $2,500 per violation pursuant to California Penal Code § 632.7.
20
                31.   Plaintiff is asserting claims that are typical of the Class because every
21
       other member of the Class, like Plaintiff, were exposed to virtually identical
22
       conduct and are entitled to statutory damages of $5,000 per violation pursuant to
23
       California Penal Code § 637.2(a).
24
                32.   Plaintiff will fairly and adequately represent and protect the interests
25
       of the Class in that Plaintiff has no interests antagonistic to any member of the
26
       Class.
27
                33.   Plaintiff and the members of the Class have all suffered irreparable
28                                              7
                                    CLASS ACTION COMPLAINT
     Case 2:19-cv-05744-PSG-AFM Document 1 Filed 07/02/19 Page 8 of 14 Page ID #:8



       harm as a result of the Defendants unlawful and wrongful conduct. Absent a class
1
       action, the Class will continue to face the potential for irreparable harm.        In
2
       addition, these violations of law will be allowed to proceed without remedy and
3
       Defendants will likely continue such illegal conduct. Because of the size of the
4
       individual Class member’s claims, few, if any, Class members could afford to seek
5
       legal redress for the wrongs complained of herein.
6
             34.    Plaintiff has retained counsel experienced in handling class action
7
       claims to further ensure such protection.
8
             35.    A class action is a superior method for the fair and efficient
9
       adjudication of this controversy.     Class-wide damages are essential to induce
10
       Defendants to comply with federal and California law. The interest of Class
11
       members in individually controlling the prosecution of separate claims against
12
       Defendants is small because the maximum statutory damages in an individual
13
       action for violation of privacy are minimal. Management of these claims is likely
14
       to present significantly fewer difficulties than those presented in many class
15
       claims.
16
             36.    Defendants have acted on grounds generally applicable to the Class,
17
       thereby making appropriate final injunctive relief and corresponding declaratory
18
       relief with respect to the Class as a whole.
19
                                     FIRST CAUSE OF ACTION
20
                   INVASION OF PRIVACY: VIOLATION OF PENAL CODE § 632
21
             37.    Plaintiff incorporates by reference all of the above paragraphs of this
22
       Complaint as though fully stated herein.
23
             38.    Californians have a constitutional right to privacy. Moreover, the
24
       California Supreme Court has definitively linked the constitutionally protected
25
       right to privacy within the purpose, intent and specific protections of the Privacy
26
       Act, including specifically, Penal Code § 632. “In addition, California’s explicit
27
       constitutional privacy provision (Cal. Const., 1 § 1) was enacted in part specifically
28                                              8
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-05744-PSG-AFM Document 1 Filed 07/02/19 Page 9 of 14 Page ID #:9



       to protect California from overly intrusive business practices that were seen to pose
1
       a significant and increasing threat to personal privacy. (Citations omitted). Thus,
2
       Plaintiff believes that California must be viewed as having a strong and continuing
3
       interest in the full and vigorous application of the provisions of section 632
4
       prohibiting the recording of telephone conversations without the knowledge or
5
       consent of all parties to the conversation.
6
             39.     California Penal Code § 632 prohibits one party to a telephone call
7
       from intentionally recording the conversation without the knowledge or consent of
8
       the other party. Penal Code § 632 is violated the moment the recording is made
9
       without the consent of all parties thereto, regardless of whether it is subsequently
10
       disclosed that the telephone call was recorded. The only intent required by Penal
11
       Code § 632 is that the act of recording itself be done intentionally. There is no
12
       requisite intent on behalf of the party doing the surreptitious recording to break
13
       California law or any other law, or to invade the privacy right of any other person.
14
             40.     Plaintiff is informed and believes, and thereupon alleges, that
15
       Defendants employed and/or caused to be employed certain recording equipment
16
       on the telephone lines of all employees, officers, directors, and managers of
17
       Defendants.
18
             41.     Plaintiff is informed and believes, and thereupon alleges, that all these
19
       devises were maintained and utilized to record each and every outgoing telephone
20
       conversation over said telephone lines.
21
             42.     Said recording equipment was used to record the telephone
22
       conversations of Plaintiff and the members of The Class, all in violation of
23
       California Penal Code § 632.6(a).
24
             43.     At no time during which these telephone conversations were taking
25
       place between Defendants or any employee, agent, manager, officer, or director of
26
       Defendants, and any other person, did Defendants inform Plaintiff or any other
27
       member of The Class that the recording of their telephone conversations were
28                                         9
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-05744-PSG-AFM Document 1 Filed 07/02/19 Page 10 of 14 Page ID #:10



        taking place and at no time did Plaintiff or any other member of The Class consent
1
        to this activity.
2
               44.    Defendants, knowing that this conduct was unlawful and a violation
3
        of Plaintiff and the members of The Class’ right to privacy and a violation of
4
        California Penal Code § 630, et seq., did intrude on Plaintiff and the members of
5
        The Class’ privacy by knowingly and/or negligently and/or intentionally engaging
6
        in the aforementioned recording activities relative to the telephone conversations
7
        between Plaintiff and The Class members, on the one hand, and Defendants on the
8
        other hand, as alleged herein above.
9
               45.    Based on the foregoing, Plaintiff and the members of The Class are
10
        entitled to, and below herein do pray for, their statutory remedies and damages,
11
        including but not limited to, those set forth in California Penal Code § 637.2.
12
               46.    Because this case is brought for the purposes of enforcing important
13
        rights affecting the public interest, Plaintiff and The Class seek recovery of their
14
        attorney’s fees pursuant to the private attorney general doctrine codified in Code of
15
        Civil Procedure § 1021.5, or any other statutory basis.
16
                                 SECOND CAUSE OF ACTION
17
                     INVASION OF PRIVACY: VIOLATION OF PENAL CODE § 632.7
18
               47.    Plaintiff incorporates by reference all of the above paragraphs of this
19
        Complaint as stated herein.
20
               48.    Californians have a constitutional right to privacy. Moreover, the
21
        California Supreme Court has definitively linked the constitutionally protected
22
        right to privacy within the purpose, intent and specific protections of the Privacy
23
        Act, including specifically, Penal Code § 632. “In addition, California’s explicit
24
        constitutional privacy provision (Cal. Const., 1 § 1) was enacted in part specifically
25
        to protect California from overly intrusive business practices that were seen to pose
26
        a significant and increasing threat to personal privacy. (Citations omitted). Thus,
27
        Plaintiff believes that California must be viewed as having a strong and continuing
28                                               10
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-05744-PSG-AFM Document 1 Filed 07/02/19 Page 11 of 14 Page ID #:11



        interest in the full and vigorous application of the provisions of section 632
1
        prohibiting the recording of telephone conversations without the knowledge or
2
        consent of all parties to the conversation.
3
                 49.   California Penal Code § 632.7 prohibits in pertinent part “[e]very
4
        person who, without the consent of all parties to a communication…intentionally
5
        records, or assists in the…intentional recordation of, a communication transmitted
6
        between…a cellular radio telephone and a landline telephone.” Thus, on its face,
7
        California Penal Code § 632.7 precludes the recording of all communications
8
        involving a cellular telephone.
9
                 50.   Though similar, California Penal Code § 632 and 632.7 are not
10
        duplicative and protect separate rights. California Penal Code § 632.7 grants a
11
        wider range of protection to conversations where one participant uses a cellular
12
        phone or cordless phone.          For example, the “confidential communication”
13
        requirement of California Penal Code § 632 is absent from California Penal Code §
14
        632.7.
15
                 51.   Defendants caused to be employed certain recording equipment on the
16
        telephone lines of all employees, officers, directors, and managers of Defendants.
17
                 52.   Plaintiff is informed and believes, and thereupon alleges, that all these
18
        devises were maintained and utilized to record each and every outgoing telephone
19
        conversation over said telephone lines.
20
                 53.   Said recording equipment was used to record the telephone
21
        conversations of Plaintiff and the members of the Class utilizing cellular
22
        telephones, all in violation of California Penal Code § 632.7.
23
                 54.   Based on the foregoing, Plaintiff and the members of the Class are
24
        entitled to, and below herein do pray for, their statutory remedies and damages,
25
        including but not limited to, those set forth in California Penal Code § 632.7; and
26
        California Penal Code § 637.2.
27
                 55.   Because this case is brought for the purposes of enforcing important
28                                               11
                                     CLASS ACTION COMPLAINT
     Case 2:19-cv-05744-PSG-AFM Document 1 Filed 07/02/19 Page 12 of 14 Page ID #:12



        rights affecting the public interest, Plaintiffs and the Class seek recovery of their
1
        attorney’s fees pursuant to the private attorney general doctrine codified in Code of
2
        Civil Procedure § 1021.5, or any other statutory basis.
3
                                        PRAYER FOR RELIEF
4
                   FIRST CAUSE OF ACTION FOR INVASION OF PRIVACY:
5
                                VIOLATION OF PENAL CODE § 632
6
                 Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and The
7
        Class members the following relief against Defendants:
8
              a. That this action be certified as a class action on behalf of The Class and
9
                 Plaintiff be appointed as the representative of The Class;
10
              b. For the greater of statutory damages of $5,000 per violation or three times
11
                 actual damage per violation pursuant to Penal Code § 637.2(a) for Plaintiff
12
                 and each member of The Class;
13
              c. Injunctive relief in the form of an order requiring Defendants to disgorge all
14
                 ill-gotten gains and awarding Plaintiff, The Class and The Sub-Class full
15
                 restitution of all monies wrongfully acquired by Defendants by means of
16
                 such unfair and unlawful conduct;
17
              d. That the Court preliminarily and permanently enjoin Defendants from
18
                 recording each and every oncoming and outgoing telephone conversation
19
                 with California resident, including Plaintiff and The Class, without their
20
                 prior consent, as required by California Penal Code § 630, et seq., and to
21
                 maintain the confidentiality of the information of Plaintiff and The Class;
22
              e. For exemplary or treble damages;
23
              f. For costs of suit;
24
              g. For prejudgment interest at the legal rate; and
25
              h. For such further relief as this Court deems necessary, just, and proper.
26
        ///
27
        ///
28                                                 12
                                      CLASS ACTION COMPLAINT
     Case 2:19-cv-05744-PSG-AFM Document 1 Filed 07/02/19 Page 13 of 14 Page ID #:13



              SECOND CAUSE OF ACTION FOR INVASION OF PRIVACY:
1
                            VIOLATION OF PENAL CODE § 632.7
2
              a. That this action be certified as a class action on behalf of the Class and
3
                  Plaintiff be appointed as the representative of the Class;
4
              b. For statutory damages of $5,000 per violation pursuant to Penal Code §
5
                  637.2(a) for Plaintiff and each member of the Class;
6
              c. For $2,500 per violation of California Penal Code § 632.7 for Plaintiff
7
                  and each member of the Class;
8
              d. Injunctive relief in the form of an order prohibiting Defendants from
9
                  unilaterally recording telephone conversations, without first informing
10
                  and receiving consent from the other party to the conversation.
11
              e. That the Court preliminarily and permanently enjoin Defendants from
12
                  overhearing, recording, and listening to each and every oncoming and
13
                  outgoing telephone conversation with California resident, including
14
                  Plaintiff and the Class, without their prior consent, as required by
15
                  California Penal Code § 630, et seq., and to maintain the confidentiality
16
                  of the information of Plaintiff and the Class.
17
              f. For general damages according to proof;
18
              g. For costs of suit;
19
              h. For prejudgment interest at the legal rate;
20
              i. For attorney’s fees and costs, pursuant to Cal. Code of Civ. Proc. §
21
                  1021.5; and,
22
              j. For such further relief as this Court deems necessary, just, and proper.
23
                                           Trial By Jury
24
              Pursuant to the seventh amendment to the Constitution of the United States
25
        of America, Plaintiff is entitled to, and demands, a trial by jury.
26
        ///
27
        ///
28                                                13
                                      CLASS ACTION COMPLAINT
     Case 2:19-cv-05744-PSG-AFM Document 1 Filed 07/02/19 Page 14 of 14 Page ID #:14



        Dated: July 2, 2019    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
1
                                            BY: /S/ TODD M. FRIEDMAN
2                                               TODD M. FRIEDMAN, ESQ.
3                                                ATTORNEYS FOR PLAINTIFF

4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          14
                               CLASS ACTION COMPLAINT
